DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2020 was filed after the mailing date of the application on 04/02/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Election/Restrictions
The Examiner acknowledges the election by the Applicant, in the reply of 08/16/2022, electing group I, claims 1-14, after the restriction requirement filed on 06/22/2022 (Invention of groups I and II, related as process and apparatus for its practice). However, with respect to the Species Election requirement, filed on the same Office Action of 06/22/2022, the Office has reconsidered the Species Election restriction. The Examiner hereby withdraws the Species Election restriction requirement. Accordingly, claims 1-14 are pending for examination.

Claim Objections
Claim 2 is objected to because of the following informalities:

Claim 2, should end with a period; after “direction”, please insert “--.--"


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by Sun (US 20050004509 A1). 

	Regarding claim 1, Sun discloses “An oral care device configured for placement in an oral cavity (Figure 2; member 160; [0088]) comprising: a flexible base substrate (Figure 2, member 160; [0122]); a flexible power source”; since Sun discloses that the power source of the device is a galvanic couple, formed by the conductive electrodes 140 and 240, which are connected respectively by the lead wires 110 and 210 to electrically insulated connecting wire 350 (Figure 2, members 140, 240, 110, 210 and 350; [0008]). The Examiner notes that a galvanic power source is well known in the art as disclosed by Sun ([0002]) and that the galvanic power source disclosed by Sun is a flexible power source, since the electrodes that conform it are made of flexible materials, such as a metal sheet of coper or a fabric coated with copper ([0035] and [0150]). Sun discloses the flexible power source “disposed on a side of the flexible base substrate (160)”; since as shown in Figure 2 all of the components that make the galvanic power source are disposed on the flexible base substrate (160). Also, Sun discloses “a flexible light source (122) disposed on the flexible base substrate and in electrical communication with the flexible power source”; since the light source (122) is disposed in the flexible base substrate (160) and the light source is connected to the galvanic power source via connecting wire (350), as shown in Figure 2.  

Regarding claim 2, Sun discloses “a reflective surface disposed to reflect light emitted from the flexible light source in a predetermined direction”; since Sun discloses that a light reflective layer may be used as the backing layer 160 (e.g., metalized polymer film) to further enhance the efficacy of phototherapy, and to achieve more homogeneous irradiation ([0129]). 

Regarding claim 5, Sun discloses “further comprising an active substance”; since Sun discloses an active agent contained within the carrier layer (120) ([0122]). 

As per claim 6, Sun discloses “wherein the active substance comprises at least one of a tooth whitener, a light-activated intercalator, or a photosensitizer”; since Sun teaches that the active agent could contain nucleotide materials comprising DNA ([0066]). Also, Sun teaches that the active agent could contain benzoyl peroxide ([0067]). Additionally, Sun teaches that the active agent could comprise photosensitizer agents ([0086]).  

As per claim 7, Sun discloses “wherein the active substance is formed as a paste or gel”; since Sun teaches that the carrier layer (120) is an adhesive hydrogel containing the active agent. Sun teaches, the active agent may be incorporated into the carrier layer (120) as dissolved molecules and ions, dispersed solid particles, or liquid droplets ([0124]). Sun discloses that the carrier layer (120) is disposed on an active layer substrate (supporting matrix) ([0124]). Also, Sun teaches “and disposed on a side of the flexible light source opposite the flexible base substrate”; since the active substance, which is contained in the carrier layer 120, disposed on an active layer substrate (supporting matrix), is on a side of the flexible light source (122) (shown below the flexible light source in Figure 2) and the flexible base substrate (160) is on the opposite side (shown above the flexible light source).

As per claim 8, Sun discloses “wherein the active substance is disposed on an active layer substrate”; since Sun teaches that the carrier layer 120 contains the active agent, the active agent may be incorporated into the carrier layer 120 as dissolved molecules and ions, dispersed solid particles, or liquid droplets and that the carrier layer (120) is disposed on an active layer substrate (supporting matrix) ([0124]). Also, Sun teaches “and the active layer substrate (support matrix) is disposed on a side of the flexible light source opposite the flexible base substrate” (Please see the rejection of the above claim 7).

Regarding claims 9, 10 and 11, Sun teaches “further comprising an adhesive layer disposed to retain the oral care device in a position in the oral cavity”, “further comprising a removable release layer” and “wherein the release layer is disposed over an adhesive, and removal of the release layer exposes the adhesive.”; since Sun teaches that the carrier layer 120 is an adhesive hydrogel used to affixed to a barrier membrane, such as the skin or mucosal membranes such as the oral membrane. Therefore, the outer layer of the adhesive hydrogel is interpreted as the “adhesive layer”. Also, Sun teaches a removable liner sheet 100, which covers the carrier layer 120, and that the release liner sheet 100 is typically a polymer sheet or a paper or fabric coated with a polymer, which has weak adhesion toward the adhesive hydrogel layer 120, thereby allowing it to be easily removed from the carrier layer 120 prior to use without damaging the carrier layer 120 ([0124] - [0127]). 

In an alternative interpretation claims 1-4, 9-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by HONG JONG HO (KR 20140112284 A), hereafter, Hong. 

Regarding claim 1, Hong teaches “An oral care device configured for placement in an oral cavity ([0001]) comprising: a flexible base substrate (110); a flexible power source (190) disposed on a side of the flexible base substrate; and a flexible light source (130) disposed on the flexible base substrate (110) or on the flexible power source (190) and in electrical communication with the flexible power source (Figures 1-3, members 110, 190 and 130; [0021] – [0023]). The Examiner notes that the light source 130 is flexible since it is disposed on the flexible base substrate as disclosed in [0023] and [0026]; additionally, the power source is flexible as disclosed in [0048]. 

Regarding claims 2 and 3, Hong discloses “a reflective surface (120) disposed to reflect light emitted from the flexible light source (130) in a predetermined direction” and “wherein the reflective surface (120) comprises a reflective film disposed on a surface of the flexible base substrate (110)” ([0038] – [0039]).  

Regarding claim 4, wherein the flexible light source (130) comprises a flexible organic light emitting diode or a polymer light emitting diode ([0025]).

Regarding claims 9, 10 and 11, Hong teaches “further comprising an adhesive layer (170) disposed to retain the oral care device in a position in the oral cavity” ([0042]), “further comprising a removable release layer” ([0047]) and “wherein the release layer is disposed over an adhesive, and removal of the release layer exposes the adhesive” ([0047]). 

Regarding claim 13, Hong teaches “wherein the flexible power source is a polymer battery” ([0048]).

Regarding claim 14, Hong teaches “further comprising control circuitry in electrical communication with the light source to control light emitted from the power source and the first and second electrodes” ([0049]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                        nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sun or in the alternative interpretation as obvious in view of Sun. 

Regarding claim 12, Sun teaches that in order to use device, the removable release liner sheet 100 is peeled off, and the carrier hydrogel layer 120 of the device is affixed to a barrier membrane, such as the skin or mucosal membranes such as oral, buccal of the user. An electric potential is applied across the conductive electrodes 140 and 240 by switching on the power switch 330 ([0127]). However, Sun also discloses that generally galvanic devises, known in the art, lack controlling means, activating automatically when body tissue and/or fluids form a complete circuit with the system to generate the electricity (Background of the Invention; [0002]). The Examiner notes that even though Sun’s device comprises a switch to close the circuit, the switch is optional, as disclosed in ([0120]). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Sun’s device with the teachings disclosed by Sun regarding general galvanic devises where the circuit is closed by contact with the skin of a subject; since such modification would require a mere “Simple substitution of one known element for another to obtain predictable results”, which has been deemed to be within the skills of the common artisan (Please see MEPE 2143).

Therefore, by taking the combined teachings of Sun, as a whole, Sun teaches “wherein the release layer (100) is disposed such that removal of the release layer activates the flexible power source or closes a circuit between the flexible power source and the flexible light source”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MIGUEL RUIZ MARTIN whose telephone number is (571)272-7140. The examiner can normally be reached M-F 8 Am - 5 PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571)272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS M RUIZ MARTIN/
Examiner, Art Unit 3772            
/EDWARD MORAN/               Primary Examiner, Art Unit 3772